Exhibit 10.84

January 12, 2011

Dear Bill:

I am pleased to offer you a full time, regular position with LookSmart, Ltd.
(“the Company”). This letter confirms our offer and sets out certain details of
your employment. Other terms required to be observed by law also apply.

Your position will be Senior Vice-President of Operations and Chief Financial
Officer. In this position you will be reporting directly to me as the Company’s
Chief Executive Officer.

Your start date with the Company will be January 17, 2010. Your base
compensation on joining will be $250,000 per annum, paid pursuant to the
Company’s standard payroll practice. In addition, you are eligible to earn
annual incentive compensation (bonus) under the Company’s Executive Team
Incentive Plan which at 100% of “plan” will be 40% of your base salary. Earned
incentive compensation will be paid on a quarterly basis after the end of each
quarter, based on your achievement of pre-approved company performance targets.
As with other members of the executive team, an individual team member may earn
more or less than 100% of his or her incentive compensation, and attainment of
incentive compensation must be approved by the Compensation Committee of our
Board of Directors.

You will be eligible to enroll in LookSmart’s benefits package. Details of
LookSmart’s benefit plans are provided in the Suite of Benefits document,
available from our Human Resources Department.

Stock Options

Promptly after hire, the Company will grant you 180,000 stock options (“Option
Shares”), which will be presented to the Board or its Compensation Committee for
approval as soon as possible after your start date. The exercise price for the
Option Shares will be the closing price of LookSmart, Ltd. as quoted on the
NASDAQ exchange on the day your option grant is approved. Your options will vest
over a period of four years, with the first 25% vesting at your one-year
anniversary. The remaining 75% will vest monthly thereafter (1/48 per month).
Such Option Shares will be subject to the terms and conditions of the Company’s
2007 Equity Incentive Plan and the stock option agreement(s) issued to you under
that Plan, such agreement(s) to be consistent with the terms outlined in this
letter.

Termination; At-Will Employment

You should be aware that your employment with the Company is for no specified
period and constitutes at-will employment. As a result, just as you are free to
resign at any time for any reason or no reason, similarly the Company is free to
terminate its employment relationship with you at any time, with or without
cause, and with or without notice and without further obligation to you, except
as otherwise specifically set forth in this Letter Agreement. This “at will”
employment relationship may not be changed except in a writing signed by a
representative of the Board.



--------------------------------------------------------------------------------

Promptly after hire, the Company will provide you with its standard change of
control/severance agreement for executive officers, which generally provides,
subject to the terms and conditions of such agreement, that (a) in the event of
termination without cause or voluntary resignation for “good reason” as defined
therein, the Company will provide you with a severance package consisting of a
lump sum payment equal to 9 months of your then-current annual base salary plus
9 months of your cash incentive compensation (at 100% of “plan”) and (b) in the
event of termination without cause or voluntary resignation for “good reason”
within twelve months following a change in control of the Company (as defined
therein), the stock options held by you will be subject to accelerated vesting
such that all remaining unvested stock options will vest and become immediately
exercisable.

Confidential Information

Given the high value of information in this market, it is essential that during
your employment and at any time thereafter, you do not disclose any confidential
information relating to the Company’s operations except as may be necessary for
the proper performance of your duties. By signing this Letter Agreement, you
also agree to sign a separate Employment, Confidential Information and
Arbitration Agreement.

Other

The Company, at its own expense, agrees to defend you and hold you harmless
against any action brought against you or the Company relating to your
employment with the Company, to the same extent as the Company has agreed to
indemnify its other officers.

You understand and agree that by accepting the terms of your employment set
forth in this Letter Agreement, you represent to the Company that your
performance will not breach any other agreement to which you are a party and
that you have not, and will not during the term of your employment with the
Company, enter into any oral or written agreement in conflict with any of the
provisions of this Letter Agreement or the Company’s policies.

It is important that you bring the appropriate documentation for verification
with you on your first day of employment, as you cannot be put on the LookSmart
payroll until it is received. The required documentation is described in the
enclosed package.

You are required to observe at all times all LookSmart policies and procedures
(including, but not limited to, those provided to you before your start date).
In accordance with LookSmart’s philosophy, these policies and procedures are
formulated for the efficient and fair administration of employment matters and
may be varied from time to time in the sole discretion of the Company.

In the event of any dispute or claim relating to or arising out of our
employment relationship, you and the Company agree that all such disputes,
including but not limited to, claims of harassment,



--------------------------------------------------------------------------------

discrimination and wrongful termination, shall be settled by binding arbitration
held in San Francisco County, California, under the Arbitration Rules set forth
in California Code of Civil Procedure Section 1280, et seq. , including section
1283.05, (the “Rules”) and pursuant to California law. A copy of the Rules is
available for your review prior to signing this Agreement.

The offer of employment contained in this letter is subject to and contingent
upon your submitting to a background check and the results of the check being
satisfactory to LookSmart, as well as your presenting verification of your
identity and legal right to work in the United States.

In order to confirm your acceptance of this offer, we ask that you complete the
following acknowledgment, initial each page of this letter and return it to our
Human Resources Department. Please send the original signed letter to me at your
convenience. If you require clarification of any matter, please feel free to
contact me.

Very truly yours,

Jean-Yves Dexmier

Executive Chairman of the Board and Chief Executive Officer

 

Accepted and agreed to by:

/s/ William F. O’Kelly

William F. O’Kelly

Date: January 12, 2011